DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In amendment dated 05/23/2022, applicant amended claims 1, 11, 12, 16, 17, 19, 20, 22 and 23; an cancelled claims 15, 18 and 21.  Claims 1, 10 – 14, 16, 17, 19, 20, 22 and 23 are still pending in this application.

Response to Arguments

Applicant’s arguments with respect to claims 1, 10 – 14, 16, 17, 19, 20, 22 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 12, 16, 17, 19, 20, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawada et al. (U.S PreGrant Publication No. 2010/0049636 A1, hereinafter ‘Sawada’).

With respect to claim 1, Sawada teaches an information processing apparatus (e.g. a consumable supply management system 20, ¶0031, ¶0048) that enables communication with an image forming apparatus that forms an image by using toner supplied from a toner container mounted onto the image forming apparatus (e.g. that is coupled (connected) with an image forming apparatus capable of forming image(s) using toner bottle installed onto said image forming apparatus 10, ¶0031 - ¶0032, ¶0047), the information processing apparatus comprising: 
a memory (e.g., a storage, ¶0048) in which consumption data at different timings is to be stored, the consumption data being data related to a toner consumption amount of the image forming apparatus (e.g., that store consumption data at different date or periodically, said consumption data is associated to the consumption made by the image forming apparatus 10, ¶0048, ¶0051, ¶0059); 
a controller (e.g., a system controller 21, ¶0048) configured to: acquire a remaining amount of toner in the mounted toner container (e.g., receiving remaining amount of a consumable supply or installed toner bottle, ¶0015, ¶0036, Fig. 7); 
determine a remaining number of days until a date when the mounted toner container is expected to be replaced based on the consumption data for a first number of days stored in the memory, in a case where the consumption data for the first number of days is stored in the memory (e.g., several dates are involved to computes (determines) expected (predicted) supply-end date of toner when a toner remaining amount become a threshold value of remaining amount or less for the toner bottle that is installed, ¶0035, ¶0038 - ¶0042, ¶0054, ¶0059, ¶0068, ¶0071, Fig. 2A); 
determine the remaining number of days based on consumption data for a second number of days shorter than the first number of days stored in the memory, in a case where the remaining amount of toner falls below a threshold amount before the consumption data for the first number of days is stored in the memory (e.g., determine the remaining number of days based on the computed expected date, in a case where a computed toner amount become a threshold value or less that is used to compare along with an expected delivery date, ¶0036 - ¶0040, ¶0049, ¶0054, ¶0064, ¶0080, ¶0088 - ¶0089); and -2- 
55367557-v1output a delivery request that requests delivery of a toner container in a case where the remaining number of days is equal to or less than specified number of days (e.g., Conduct (transmit) a delivery request to instruct delivery of a new toner bottle when remaining amount is running out or below threshold (becomes smaller), ¶0053, ¶0057, ¶0068, ¶0080,¶0105, ¶0109, ¶0126, Fig. 5).

With respect to claim 11, it's rejected for the similar reasons as those described in connection with claim 1.

With respect to claim 12, this is a method claim corresponding to the apparatus claim 1. Therefore, this is rejected for the same reasons as the apparatus claim 1.

With respect to claim 16, Sawada teaches the information processing apparatus according to claim 1, wherein the controller receives user instruction information for deleting the consumption data in the memory, wherein the controller stores new consumption data in the memory after the consumption data is deleted based on the user instruction information (e.g., when the system controller 21 confirms that new toner ID (in which is installed by a user)  in the toner remaining amount information 220 and the toner ID included in a notification of new toner bottle detection are identical, then the system controller 21 is instructed to clear the toner remaining amount information 220 from the toner remaining amount information storage 22. In such information clearing process, toner remaining amount information, which is not necessary anymore, may be deleted to save a storage capacity, ¶0017, ¶0114, ¶0136 - ¶0138).

With respect to claim 17, Sawada teaches the information processing apparatus according to claim 1, wherein the controller determines the second number of days based on the remaining amount of toner in the toner container mounted on the image forming apparatus  (e.g., determine the remaining number of days based on the computed expected date, in a case where a computed toner amount become a threshold value or less that is used to compare along with a delivery date, ¶0036 - ¶0040, ¶0049, ¶0053 - ¶0054, ¶0064, ¶0080, ¶0110, Fig. 7).

With respect to claims 19 & 20, these are rejected for the similar reasons as those described in connection with claims 16 & 17, respectively.

With respect to claims 22 & 23, these are method claims corresponding to the apparatus claims 16 & 17, respectively. Therefore, these are rejected for the same reasons as the apparatus claims 16 & 17, respectively.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada in view of Tachibana (U.S PreGrant Publication No. 2019/0227475 A1, previously cited in an Office Action dated 06/15/2021, hereinafter ‘Tachibana’).

With respect to claim 10, Sawada teaches the information processing apparatus according to claim 1, but fails to teach that said controller displays the number of the remaining days  on a display.
However, Tachibana, teaches a controller displays the remaining number of days on a display (Tachibana: e.g., displays the number of remaining days on the display, Fig. 4B).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the information processing apparatus of Ohara as taught by Tachibana since Tachibana suggested in Fig. 4B that such modification would let the user visually know an estimated remaining amount of days left to wait in order to replace the consumable item before it run out or to avoid delay.

With respect to claims 13 and 14, these are rejected for the similar reasons as those described in connection with claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674